UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1130



DORIS R. MURRAY,

                                             Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND MEDICAL SYSTEM,

                                              Defendant - Appellee,

          and

CHARLES WILSON; JAMES WALL, SR.,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-121-WMN)


Submitted:      October 20, 1997        Decided:     November 12, 1997


Before HALL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doris R. Murray, Appellant Pro Se. Peter David Guattery, WHITEFORD,
TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doris R. Murray appeals the district court's order granting

summary judgment to her former employer, the University of Maryland

Medical System, in Murray's pro se action alleging that she was
unlawfully retaliated against for having availed herself of the

dispute resolution process accorded her by Title VII of the Civil

Rights Act of 1964.   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Murray v. University

of Maryland Med. Sys., No. CA-95-121-WMN (D. Md. Jan. 17, 1997).

We deny Murray's motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                 2